DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 9, 10 and 11, the prior art does not disclose or render obvious a light emitter wherein the phosphor includes: a planar plate section that is provided at the first surface and has a shape of a planar plate; and a plurality of protruding sections that protrude from the planar plate section along a protruding direction, wherein an irregular structure is formed by the planer plate section and the plurality of protruding sections of the phosphor, when the light source radiates the light obliquely with respect to the irregular structure, a part of the light from the light source passes through the plurality of protruding sections, and when the light source radiates the light, the part of the light that has passed through one protruding section of the plurality of protruding sections is incident on both the planar plate section and an adjacent protruding section that is adjacent to the one protruding section of the plurality of protruding sections.
The closest prior art of record, Owada, teaches dividers (17) that are spaced apart from each other by relatively large gaps. As a result, the light that has passed 

With respect to Kawakami, light is emitted toward the segments (23) along a normal direction of the substrate (6). Thus, in Kawakami, the light that has passed through one of the segments (23) is not incident on an adjacent one of the segments 
(23) neither. See Figs. 3 and 10 of Kawakami. Therefore, Kawakami also fails to teach the structure recited in claim 1. 

Lastly, in Yamashita, although it appears that light is obliquely emitted toward the phosphor-containing layer 12, the projecting portions (12a) are separated from each other by grooves. As such, the light that has passed through one of the projecting portions (12a) is not incident on an adjacent one of the projecting portions (12a). Note that Yamashita is silent about these features. See Fig. 8 of Yamashita. Thus, Yamashita fails to teach the structure recited in claim 1. 

Claims 2, 6, 7, and 8 are allowed as they depend on allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.